Hill, C. J.
In this case the bill of exceptions was certified by the trial judge on April 30, and on May 17 was filed in the office of the clerk of the lower court. Not having been filed in the clerk’s office within fifteen days from the date of the judge’s certificate, this court is without jurisdiction, and the writ of error must be dismissed. Civil Code (1910), § 6167; Woods v. State, 11 Ga. App. 383 (75 S. E. 491); Foote & Davies Co. v. Evans, 10 Ga. App. 194 (72 S. E. 1098).

Writ of error dismissed.

Action for damages; from city court of Savannah — Judge Davis Freeman. April 2, 1913.
Twiggs & Gazan, Morris II. Bernstein, for plaintiff in error.
Osborne & Lawrence, E. E. Abrahams, contra.-